TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-15-00294-CV


                        Manor Independent School District, Appellant

                                                v.

                                     Deydra Steans, Appellee




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on May 12, 2015. Manor

Independent School District has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.